DETAILED ACTION
This office action is in response to correspondence filed on 1/25/2021. 
The Amendment filed on 1/25/2021 has been entered.  
Claims 1-2, 4-5, 11-12, 14-18, 20-24, and 26 remain pending in the application of which Claims 1, 11, and 12 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 11-12, 14-18, 20-24, and 26 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 11, and 12.

Most pertinent prior art:
BADINO (Badino, Leonardo, Alessio Mereta, and Lorenzo Rosasco. "Discovering discrete subword units with binarized autoencoders and hidden-Markov-model encoders." Sixteenth Annual Conference of the International Speech Communication Association. 2015.).
discloses a speech recognition method, comprising: 
performing acoustic characteristic extraction on an input speech, to obtain an acoustic characteristic (BADINO Fig. 1 – “Extract features”; Pg. 3176 2nd Col – “The acoustic input to most of the AEs was a 60 (20 + Δ+ ΔΔ) mel-scaled filterbank coefficients (fbanks) vector 
obtaining an acoustic model (BADINO Section 2 – “Our basic AE-based approach is depicted   in Figure1.The encoder of the AE extracts a new representation hn for the n-th speech frame. The elements of hn =[hn(1),… hn(i),…,hn(H)] (with H = No. of encoding nodes) are real-valued and lie in the [0 1] range. The hn(i) values can be seen as the probability of the i-th encoding node to activate (i.e., to take value 1).”), wherein a parameter of the acoustic model is a binarization parameter (BADINO Pg. 3157 1st Col – “Subsequently the real-valued hn is binarized. All elements of hn with values < 0.5 are set to 0 while all the remaining elements are set to 1, resulting in the binary vector bn = [bn(1), … , bn(1), … , bn(H)]. That produces K = 2H possible binary configurations/states. The states are the subwords learned by the AE .We can also represent a state/subword as a 1-of-K vector, zn. zn is a K-dimensional vector where its zk element equals 1 and all the remaining elements equal 0 (in Figure 1 zn is represented by the decimal number k).”); and 
performing speech recognition according to the acoustic characteristic and the acoustic model (BADINO Pg. 3176 – “The acoustic input to most of the AEs was a 60 (20 + Δ + ΔΔ) mel-scaled filterbank coefficients (fbanks) vector extracted from speech signal previously segmented into 25 ms Hamming windows sampled every 10 ms. The input variables were normalized to have 0 mean and 1 standard deviation. AEs had 5 hidden layers with either a 100-50-6-50-100 or a 100-50- 12-50-100 architecture (H=6 or 12). 6 was chosen because 26 is close to the cardinality of a phone set, while 12 was selected to compare real-valued representations with the MFCCs baseline of the Zero Resources Challenge. AEs with a smaller number of hidden layers produced poorer results in the ABX.”; Section 4 – “Tables 1 and 2 show the results of the ABX tests on Tsonga and English data respectively. One of the most remarkable results is shown in the Tsonga table where a standard AE with H = 6, corresponding to K=64 discrete subwords, 
However, BADINO fails to teach all the limitations recited in the independent claims 1, 11, and 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JONATHAN C KIM/Primary Examiner, Art Unit 2659